     Case 2:20-cv-02406-JAM-EFB Document 23 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY GLEASON,                                   No. 2:20-cv-2406-JAM-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    JEFF LYNCH, et al.,
15                       Defendants.
16

17          Plaintiff, a former state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 12, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-02406-JAM-EFB Document 23 Filed 09/01/21 Page 2 of 2


 1   Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed July 12, 2021, are adopted in full; and
 3         2. This action is dismissed without prejudice.
 4

 5
     Dated: September 1, 2021                     /s/ John A. Mendez
 6
                                                  THE HONORABLE JOHN A. MENDEZ
 7                                                UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
